        Case: 1:19-cr-00132-SL Doc #: 40 Filed: 10/06/20 1 of 5. PageID #: 283




                             IN THE UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO

        UNITED STATES OF AMERICA,                      )
                                                       )      CASE NO.: 1:19-cr-132
                Plaintiff,                             )
                                                       )      JUDGE SARA LIOI
        v.                                             )
                                                       )      MOTION FOR
        HARGIS HALL                                    )      COMPASSIONATE RELEASE
                                                       )
                                                       )
                Defendant.                             )


             Comes now the Defendant, by and through counsel, and moves this court for an Order

granting compassionate release for the defendant, Hargis Hall, for the reasons set forth in his pro se

motion and for reasons set forth in this supplemental motion.

                                                Memorandum

         This Court has jurisdiction to modify and reduce its sentence if “(i) extraordinary and

compelling reasons warrant such a reduction”... . 18 USC 3852(c)(1)(A)(i); See USSG Sec 1B1.13.

         The Defendant’s parents are Edna Hall and Hargis Hall Sr. Both parents reside in a poor

neighborhood in Ashtabula, Ohio. Edna, who just turned 65, the defendant’s mother, suffers from colon

problems. Edna is now required to wear a colostomy bag. This bag has hampered Edna’s ability to take

care of her husband. Besides a colon problem, Edna suffers from migraine headaches, fibromyalgi,

inflamed and bulging discs in Edna’s back.

         Father, Hargis Hall Sr., suffers from a kidney disorder. Defendant’s father is on weekly

(sometimes more) dialysis. Hargis’ nurse reports that Hargis Sr. is on dialysis on a regular basis.


                                                                                                        1
          Case: 1:19-cr-00132-SL Doc #: 40 Filed: 10/06/20 2 of 5. PageID #: 284




Because of his condition, a kidney transplant is necessary. Hargis Jr. has volunteered to donate his

Kidney.

           However a transplant cannot go forward until Hargis Sr.’s condition improves. Once the senior

Hargis’ condition improves, then a transplant would be an option. Since this is a transplant from son to

father, compatibility is good.

           Edna was her Husband’s caregiver. However, since her bout with her colon problems, Edna is

unable to care for her husband. Both, Edna and Hargis Sr., need assistance for daily activities.

           Section 1B1.13 USSG, application notes ©, mentions the “incapacitation” of the caregiver of

minor children, spouse, or registered partner. The defense suggests that being the caregiver for two

incapacitated and eldery parents is important not only to the parents, but important to the nation.    In this

case, Edna is the guardian of two of her grandchildren ages 18 and 16. The mother of the two children is

Edna’s daughter and Hargis’ the defendant’s sister. Hargis’ sister lost custody, and Edna now has custody

of these two children, who are in their mid and late teens. Edna is having a difficult time taking care of

her two grandchildren while she still takes care of her sick husband and also takes care of herself.

           Both Edna and her husband, Hargis Hall Sr. need help. Edna’s son, Hargis Hall Jr., the

defendant, is physically able to help Edna and her husband.

           Defendant, Hargis Hall, left home at the age 14 and lived in the streets. He ended up using

drugs and getting into trouble as a kid. The family lived in a lower-class neighborhood,as money was

tight. That area was plagued by drugs and violence. Hargis Hall’s mother did not use any drugs or

alcohol. Hargis’ father did not use any drugs. However, Hargis Jr. described his father as a raging

alcoholic. Hargis Hall, Jr. stated he witnessed his father beat up on his mother. Hargis Hall Sr. also beat



                                                                                                              2
        Case: 1:19-cr-00132-SL Doc #: 40 Filed: 10/06/20 3 of 5. PageID #: 285




up on Hargis Hall, Jr., the defendant. While in his teens, the defendant left home because of the physical

abuse. The defendant spent a couple of weeks in a foster home, but he ran away to live on his own. Mr.

Hall lived in vacant houses without electricity and water when he was a teenager. See, PSR, 66

         Defendant’s growing up was extraordinary.

         Hargis, the defendant, abused Alcohol, Marijuana, Powder Cocaine, Heroin, Soma’s, Crack

Cocaine, Acid, and LSD. See, PSR, 72.

         Hargis’ substance abuse was extraordinary.

         Looking up the word “extraordinary”, I found: ‘Something extraordinary goes above and

beyond what is expected. This can be good or bad…’ . Most of Hargis Hall’s life has been

extraordinary. Unfortunately, Hall’s life has been extraordinarily bad. The members of Hargis Hall’s

family are suffering with lives that are extraordinarily bad.

         The family, including Hargis Hall Jr., needs help.

         By living with his family, the defendant, Hargis Hall Jr., not only will he help his family,

Hargis Jr. will help himself.

         Although this situation appears difficult, there is a chance that “good” can come out of this

difficult situation. A release from custody requiring Hargis Hall, the defendant, to live with and take

care of his sick parents, will bring this family together. Hargis’ father will have a chance to get his

transplant. Hargis’ mother may recover from her intestinal ailments. And Hargis’ niece and nephew may

have a stable place to live, not like the environment Hargis Jr. grew up in.

         The defendant, Hargis Hall, was not an efficient nor was he an accomplished drug dealer. He

was easily caught. By ingesting his own drugs, he spent anything he earned from selling drugs. He



                                                                                                          3
        Case: 1:19-cr-00132-SL Doc #: 40 Filed: 10/06/20 4 of 5. PageID #: 286




owns nothing and lives in poverty. This is the nature and circumstances of the offense and the history and

characteristics of the defendant. 18 USC 3553(a)(1). One need only look at the potential sentences of

Hargis’ Federal drug offenses to know the seriousness of the offense. These lengthy federal sentences

have been on the books since 1985. Over time since 1985, the length of sentences for drug cases have

gotten longer and longer and although more and more people have been convicted and sentenced to these

longer sentences, our nation’s drug problem keeps getting worse.

         The more we arrest and incarcerate, the more drug abuse our nation experiences.

         History has shown us that our longer prison sentences are not the solution to win the “war on

drugs”. These long sentences do not promote respect for the law nor provide just punishment for the

offense. 18 USC 3553(a)(2)(A). Nor do these harsh sentences appear to afford adequate deterrence to

criminal conduct. 18 USC 3553(a)(2)(B).

         In this case, there is a defendant, who is able to help his elderly and sick parents and help his

niece and nephew. Without this help, his sick and elderly parents will become a burden on themselves

and then will become, another burden for society.

         In 2018, our executive and legislative branches of government took a step in a different

direction. Those branches of government passed laws directing and allowing the judicial branch to

modify and reduce terms of imprisonment for extraordinary and compelling reasons. 18 USC

3582(c)(1)(A)(i). For the first time in over thirty years, Congress and the President gave the Judicial

branch of government the authority to reduce and modify sentences for extraordinary and compelling

reasons. Id.




                                                                                                             4
        Case: 1:19-cr-00132-SL Doc #: 40 Filed: 10/06/20 5 of 5. PageID #: 287




         The Hargis family have extraordinary and compelling reasons. They are poor and they are

desperate. The Hargis family needs help.

         This court has the authority to give the defendant the opportunity to help the defendant's

parents, his niece , and nephew. The court also has the authority to help Hargis Hall, Jr.

         Make this the “first step” for Hargis Hall and his family. Please reduce and modify Hargis

Hall’s sentence. This modification will help ease the pain for his mom and dad. It will give Hargis Jr. a

chance to turn his life around.

                                                                                    Respectfully submitted,

                                                                          /s/Joseph W. Gardner          _
                                                                        JOSEPH W. GARDNER #0033400
                                                                                            19 E Front St.
                                                                                  Youngstown, OH 44503
                                                                                  Phone: (330) 533-1118
                                                                                  Fax:    (330) 743-6323
                                                                                   JWG1118@gmail.com
                                                                                   Attorney for Defendant




                                            CERTIFICATION
         I hereby certify that on October 6, 2020, a copy of the foregoing was filed electronically. Notice
of this filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
the electronic filing receipt. All other parties will be served by regular US mail. Parties may access this
filing through the Court’s system.

                                                                          /s/Joseph W. Gardner         _
                                                                        JOSEPH W. GARDNER #0033400
                                                                                  Attorney for Defendant



                                                                                                            5
